





CITATION:
Hekimian
v. Al-
Sabbagh
, 2011 ONCA 165





DATE:
          20110303



DOCKET: C52372



COURT OF APPEAL FOR ONTARIO



MacPherson, MacFarland and Epstein JJ.A.



BETWEEN



Joyce
Hekimian



Applicant (Respondent)



and



Jim
Badir
Al-
Sabbagh



Respondent (Respondent)



and



The Childrens Lawyer



Appellant



Martha
H
é
der
, for the appellant



No one appearing for the respondents



Heard: March 1, 2011 (in writing)



On appeal from the order of Justice Victor Paisley of the
          Superior Court of Justice dated June 15, 2010.



ENDORSEMENT



[1]

In accordance with the reasons of this court in
A.C.B. v. R.B.
, 2010 ONCA 714, the
    appeal is allowed, the order of Paisley J. dated June 15, 2010 is set aside,
    and the attached Order in the standard form is submitted to the Office of the
    Childrens Lawyer.

J. C. MacPherson J.A.

J. MacFarland J.A.

Gloria Epstein J.A.

[The order has been
    removed to protect the privacy interests of the children.]


